Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second storage unit (claim 10) must be shown or the feature(s) canceled from the claim(s). Para 0009 refers to only “a storage unit to store integrated flow amount data” and para 0034 describes, “a memory 74 stores integrated flow amount and leak flow amount”. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4" and "38" have both been used to designate “display unit”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: numerals “4” and “38” both refer to a “display unit” (Figs. 4 & 5).  Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Gas flow meter for graphically displaying and indicating
a history of integrated flow amount.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a flow rate measurement unit”, “a calculation unit”, “a storage unit”, “a unit”, a screen generation unit” and “a display unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, at line 20, Applicant refers to “which comprises”, it is not clear as to what is the Applicant referring to the phrase, “which comprises”. Furthermore, Applicant refers to “a unit” at line 21. It is not clear as to what unit is the Applicant referring to as there are several other units described throughout the disclosure, e.g. operation unit, control unit, etc.
Regarding claims 6-8, “each flow meter of the plurality of flow meters”, “the integrated flow amounts from the plurality of flow meters” and “the each flow meter”, respectively, lack antecedent basis.
Regarding claim 10, it is not clear as to what “second storage unit” is the Applicant referring to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP2017-131551) (corresponding US2019/0011303 for English translation) (hereinafter Hashimoto) in view of Hiroyuki (JP2019-194829).
Regarding claim 1, Hashimoto teaches an apparatus (400) for monitoring a fluid flow rate, which is connected to a flow meter (100) including: a flow rate measurement unit (31, 41, 51B) configured to operate by electric power to be supplied from an external power supply (200, para 0007), and measure a fluid in a pipe (P); a real-time clock (para 0090, 0093-0094) configured to be connected to a power supply circuit that provides electric power when the electric power is not supplied from the external power supply (para 0031, 0064), hold current day-and-time data regardless of whether the electric power is supplied from the external power supply (para 0109), and update the current day-and-time data in response to current day-and-time; a calculation unit (51D) configured to calculate, on the basis of the flow rate measured by the flow rate measurement unit and the current day-and-time data obtained from the real-time clock, integrated flow amount data for every day-and-time section set in advance; and a storage unit (53) configured to store therein the integrated flow amount data for every calculated day-and-time section in association with the day-and-time section, and which comprises: a unit (51A) configured to accept the integrated flow amount data for every day-and-time section stored in the storage unit, and the flow rate measured by the flow rate measurement unit, from the flow meter (para 0079); a screen generation unit (51I) configured to generate, on the basis of the integrated flow amount data for every day-and-time section stored in the storage unit (Fig. 9). Hashimoto teaches a numerical display for displaying information including a day-and-time section including the current day-and-time and a plurality of day-and-time sections continuous to the day-and-time section, but does not explicitly teach an integrated flow amount graph screen including a day-and-time section including the current day-and-time and a plurality of day-and-time sections continuous to the day-and-time section, and graphically displaying an integrated flow amount corresponding to each day-and-time section in a past day-and-time section in the plurality of the day-and-time sections, on the basis of the integrated flow amount data for every day-and-time section set in advance; and a display unit configured to display the integrated flow amount graph screen. Hiroyuki teaches graphically displaying of information as a monthly bar graph or a daily line graph (Figs. 7-11). It would have been obvious to one having ordinary skill in the art at the time the invention was made to graphically display the measured information as it is an obvious alternative of displaying information on a display as they are notoriously well known. 
Regarding claim 2, Hashimoto in view of Hiroyuki inherently teach a template part corresponding to the integrated flow amount graph screen is prepared in advance (management device 400 e.g. a PC stores a program).
Regarding claim 4, Hashimoto teaches during the display by the display unit, current integrated flow amount data based on the flow rate measured by the flow rate measurement unit is graphically displayed, and when the acceptance from the flow meter is suspended and is thereafter restarted, the integrated flow amount data stored in the storage unit of each flow meter is read (para 0020-0021).
Regarding claim 5, Hiroyaki teaches the screen generation unit generates the integrated flow amount graph screen in a display range in which a user selects one from a group including day, month, and year (para 0030, 0032).
Regarding claim 6, Hiroyaki teaches the integrated flow amount data stored in the storage unit of each flow meter from the plurality of the flow meters is simultaneously graphically displayed on the display unit (para 0012, plurality of section would have a plurality of flowmeters altogether).
Regarding claim 7, Hashimoto in view of Hiroyaki do not explicitly teach the integrated flow amounts from the plurality of the flow meters are displayed by comparison, it would be within the scope of a skilled individual to display the integrated flow amounts from the plurality of flowmeters by comparison since such an arrangement would inform the user of any issues noticed, such as leaks, in a specific flow meter.
Regarding claim 8, Hashimoto in view of Hiroyaki teach all the claimed features but does not explicitly teach a current instantaneous flow rate measured by the each flow meter is accepted, and a numerical display of the instantaneous flow rate is displayed and the graph display of the integrated flow amount are simultaneously displayed on the display unit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design a display for numerically and graphically display the information since such an arrangement would provide reliable information.
Regarding claim 9, Hiroyaki teaches the graph display is possible with two display axes in the display unit. As to the display axis having different units, would be within the scope of a skilled individual to design a display that simultaneously display a plurality of information for ease and convenience.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Hiroyaki as applied to claim1 above, and further in view of Kazutoshi (JP2017-146803).
Regarding claim 3, Hashimoto in view of Hiroyaki teaches all the claimed features except for explicitly teach a monitoring screen setting data configured to designate one or a plurality of flow meters serving as a display target, wherein when monitoring of each flow meter designated on the basis of the monitoring screen setting data is started, the integrated flow amount data for every day-and-time section stored in the storage unit of each flow meter is read. Kazutoshi teaches a monitoring screen setting data configured to designate on of the flowmeter serving as a display target when monitoring the flow meter designated on the basis of the monitoring screen setting data (para 0035-0037). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Kazutoshi in the combined teaching of Hashimoto and Hiroyaki since such programming is notoriously known where the CPU would be programmed to create screen data as a program format to be displayed and store such screen data in the storage unit.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest a second storage unit configured to store integrated leak amount data for every day-and-time section in association with the day-and-time section, and the screen generation unit generates a leak amount screen in which, on the basis of the integrated leak amount data for every day-and-time section stored in the second storage unit, an integrated leak amount corresponding to each day-and-time section is displayed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            4/16/2021